This is a writ of error from a judgment against a garnishee. Three trials were had on the issues of fact involved. Two trials resulted in verdicts for the plaintiff against the garnishee. The other was a mistrial. The first verdict for plaintiff was set aside and a new trial awarded. That ruling was affirmed by this Court on writ of error taken from the order granting a new trial. Lumpkin v. Maule Ojus Rock Co.,101 Fla. 64, 153 Sou. Rep. 344.
In the present case the motion for a new trial has been stricken on motion but a motion to strike the bill of exceptions *Page 196 
was denied and a rehearing of that action refused. See Maule Ojus Rock Co. v. Lumpkin, 107 Fla. 263, 144 Sou. Rep. 405.
A careful consideration of the several errors assigned other than the assignment based on the denial of the garnishee's motion for a new trial (which last mentioned assignment is no longer before us) has failed to convince us that reversible error was committed on the third and last trial and has left us with the view that the verdict found, and judgment rendered, comports with substantial justice between the parties in the premises, and therefore the judgment should not be disturbed for such minor technical errors of procedure as may have occurred at the trial with respect to the admission of evidence and the giving and refusing of charges to the jury.
The judgment should be affirmed and it is so ordered.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.
ELLIS, J., concurs specially.
BROWN, J., not participating because of illness.